DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210414.

Allowable Subject Matter
Claim(s) 1-9, 16 and 18-21 is/are allowed.
Claim(s) 11-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Electronic Communications
According to MPEP 502.03 II, “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…”;  therefore, the Examiner will not respond to any internet communications until Applicant(s) file(s) a written statement with the USPTO in accordance with the example shown in MPEP § 502.03 II.  All received e-mail messages including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with this section of the MPEP.  The Examiner’s contact information is provided at the end of this office action.

Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Supplemental Preliminary Amended Claim(s) 1-16 and 18-21 is/are examined in this office action. As a side note, The Examiner is using the claim numbers as recited in Supplemental Preliminary Amendments for this office action but it was noticed that there were originally two claim 15s.


Claim Objections
Claim 12 is/are objected to because of the following informalities:  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over US 20120136524 A1 ("Everett") in view of US 20150101519 A1 ("Blackwell") in view of US 20120087771 A1 ("Wenzel").

Regarding Claim 10, Everett discloses a control system (e.g., "control system") of an autonomous cart (e.g., "12b" from Fig. 2) for distributing mineral product from a work vehicle (e.g., "12a" and/or "12c" from Fig. 1)(see at least Title and Abstract, ¶ 2, Fig. 1-2 with associated text), comprising: 
a controller (e.g., "OC 26" and/or "OWC 28" from Fig. 2; see at least Fig. 2 with associated text) comprising 
one or more (Only one option is required to satisfy a "one or more" limitation.) processors (see at least ¶ 28) and 
one or more memory devices, wherein the one or more (Only one option is required to satisfy a "one or more" limitation.) memory devices stores instructions for controlling the autonomous cart, wherein the instructions, when executed by the one or more processors, cause the one or more processors to (see at least ¶ 19-20):
receive a signal indicating that another autonomous cart is moving to a mineral storage location (e.g., "dump location") from the work vehicle (see at least ¶ 13);
determine an expected location of the work vehicle based at least in part on a work site (e.g., "worksite 10" from Fig. 1) for the work vehicle (see at least ¶ 13, 21-23);
determine a route to the expected location of the work vehicle based at least in part on the expected location of the work vehicle and the location of the autonomous cart (see at least 2 29); and
control the autonomous cart based at least in part on the route to the expected location of the work vehicle after the signal indicating that the other autonomous cart is moving to the mineral storage location from the work vehicle is received (see at least ¶ 2, 13, 29).
Everett does not directly disclose an autonomous grain cart for continuously conveying agricultural product from an agricultural vehicle to an agricultural product storage tank; and a harvesting map.
However, Blackwell discloses an autonomous grain cart for continuously conveying agricultural product from an agricultural vehicle (see at least Fig. 37, 39, 52, 53 with associated text); and a harvesting map (see at least ¶ 133). It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Everett’s 
Everett/Blackwell Combination does not directly disclose an agricultural product storage tank.
However, Wenzel discloses an agricultural product storage tank (see at least Abstract, Fig. 1 with associated text). It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The Everett/Blackwell Combination by including a storage container as taught by Wenzel in order to store and move grain.
	

Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)